Name: Commission Implementing Decision (EU) 2016/2064 of 24 November 2016 amending the Annexes to Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary and Germany (notified under document C(2016) 7736) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy;  Europe;  international trade
 Date Published: 2016-11-25

 25.11.2016 EN Official Journal of the European Union L 319/47 COMMISSION IMPLEMENTING DECISION (EU) 2016/2064 of 24 November 2016 amending the Annexes to Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary and Germany (notified under document C(2016) 7736) (Only the German and Hungarian texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decisions (EU) 2016/1968 (3) and (EU) 2016/2011 (4) were adopted following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings in Hungary and Germany, and the establishment of protection and surveillance zones by the competent authority of these Member States in accordance with Council Directive 2005/94/EC (5). (2) Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 provide that the protection and surveillance zones established by Hungary and Germany in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annexes to these Implementing Decisions. (3) Since the date of adoption of Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011, Hungary and Germany have notified the Commission of further outbreaks of avian influenza of subtype H5N8 in poultry holdings outside the areas listed in the Annexes to Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 (the new outbreaks). (4) Following the new outbreaks, Hungary and Germany took the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the new outbreaks. (5) The Commission has examined the measures taken by Hungary and Germany and it is satisfied that the boundaries of the new protection and surveillance zones, established by the competent authority of these Member States in accordance with Directive 2005/94/EC, are at a sufficient distance to the actual holdings where the new outbreaks have been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Hungary and Germany, the new protection and surveillance zones established in these Member States in accordance with Directive 2005/94/EC. (7) Accordingly, the Annexes to Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 should be amended to include the new protection and surveillance zones. (8) Implementing Decisions (EU) 2016/1968 and (EU) 2016/2011 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annexe to Implementing Decision (EU) 2016/1968 is replaced by the text set out in Annex I to this Decision. Article 2 The Annex to Implementing Decision (EU) 2016/2011 is replaced by the text set out in Annex II to this Decision. Article 3 This Decision is addressed to the Federal Republic of Germany and to Hungary. Done at Brussels, 24 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2016/1968 of 9 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Hungary (OJ L 303, 10.11.2016, p. 23). (4) Commission Implementing Decision (EU) 2016/2011 of 16 November 2016 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (OJ L 310, 17.11.2016, p. 73). (5) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX I The Annex to the Implementing Decision (EU) 2016/1968 is replaced by the following: ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC HU Hungary [Postal/ADNS code] Area comprising: That parts of OroshÃ ¡za district of BÃ ©kÃ ©s county and that parts of MakÃ ³ district of CsongrÃ ¡d county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of TÃ ³tkomlÃ ³s and NagyÃ ©r localities 27.11.2016 That parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.469039, E19.801094;N46.466394; E19.75648 N46.469694, E19.771055; N46.4657, E19.813274; N46.465891, E19.808885; N46.467366, E19.816608; N46.473164, E19.809081; with the entire built up area of Kiskunmajsa (excluding GÃ ¡rgyÃ ¡n, KÃ ­gyÃ ³s, TajÃ ³, BodoglÃ ¡r and Ã tfa) 11.12.2016 That parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.682422, E19.638406; and N46.685278, E 19.64; supplemented with the entire built up areas of Bugac (excluding Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 3.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.268418; E19.573609 11.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.229847; E19.619350; supplemented with the entire built-up area of Kelebia-Ã jfalu locality supplemented with the entire built up area of Kelebia-Ã jfalu locality. 5.12.2016 That parts of MÃ ³rahalom district of CsongrÃ ¡d county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.342763, E19.886990; supplemented with the entire built up areas of ForrÃ ¡skÃ ºt, Ã llÃ ©s and BordÃ ¡ny localities 15.12.2016 That parts of KunszentmÃ ¡rton district of JÃ ¡sz-Nagykun-Szolnok county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.8926211; E20.367360; supplemented with the entire built up areas of Ã csÃ ¶d locality 13.12.2016 PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC HU Hungary [Postal/ADNS code] Area comprising: The area of the parts of OroshÃ ¡za and MezÃ kovÃ ¡cshÃ ¡za districts of BÃ ©kÃ ©s county and the area of the parts of MakÃ ³ district of CsongrÃ ¡d county extending beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of BÃ ©kÃ ©ssÃ ¡mson, Kaszaper, VÃ ©gegyhÃ ¡za and MezÃ hegyes localities and with the entire administrative areas of Pitvaros and CsanÃ ¡dalberti localities 6.12.2016 That parts of OroshÃ ¡za district of BÃ ©kÃ ©s county and that parts of MakÃ ³ district of CsongrÃ ¡d county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.39057; E20.74251; supplemented with the entire built-up areas of TÃ ³tkomlÃ ³s and NagyÃ ©r localities 28.11.2016 to 6.12.2016 The area of the parts of Kiskunmajsa and Kiskunhalas districts of BÃ ¡cs-Kiskun county and the area of the parts of Kistelek and MÃ ³rahalom districts of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.469039, E19.801094;N46,466394; E19.75648 N46.469694, E19.771055; N46.4657, E19.813274; N46.465891, E19.808885; N46.467366, E19.816608; N46.473164, E19.809081; supplemented with the entire built up area of JÃ ¡szszentlÃ ¡szlÃ ³ locality, and the entire administrative areas of Kiskunmajsa, CsÃ ³lyospÃ ¡los and Csengele localities 20.12.2016 That parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.469039, E19.801094;N46,466394; E19.75648 N46.469694, E19.771055; N46.4657, E19.813274; N46.465891, E19.808885; N46.467366, E19.816608; N46.473164, E19.809081; with the entire built up area of Kiskunmajsa (excluding GÃ ¡rgyÃ ¡n, KÃ ­gyÃ ³s, TajÃ ³, BodoglÃ ¡r and Ã tfa) 12.12.2016 to 20.12.2016 The area of the parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t, KiskÃ rÃ ¶s and Kiskunmajsa districts of BÃ ¡cs-Kiskun county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.682422, E19.638406; and N46.685278, E 19.64 12.12.2016 That parts of KiskunfÃ ©legyhÃ ¡za, KecskemÃ ©t and Kiskunmajsa districts of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.682422, E19.638406; and N46.685278, E 19.64; supplemented with the entire built up areas of Bugac (excluding Bugac-AlsÃ ³monostor) and MÃ ³ricgÃ ¡t-ErdÃ szÃ ©plak localities 4.12.2016 to 12.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.268418, E19.573609; supplemented with the entire built up area of BalotaszÃ ¡llÃ ¡s locality 20.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.268418; E19.573609 12.12.2016 to 20.12.2016 The area of the parts of Kiskunhalas and JÃ ¡noshalma districts of BÃ ¡cs-Kiskun county and the area of the parts of MÃ ³rahalom district of CsongrÃ ¡d county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.229847; E19.619350 14.12.2016 That parts of Kiskunhalas district of BÃ ¡cs-Kiskun county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.229847; E19.619350; supplemented with the entire built up area of Kelebia-Ã jfalu locality 6.12.2016 to 14.12.2016 The area of the parts of MÃ ³rahalom, Kistelek and Szeged districts of CsongrÃ ¡d county and the area of the parts of Kiskunmajsa district of BÃ ¡cs-Kiskun county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.342763, E19.886990 24.12.2016 The area of the parts of KunszentmÃ ¡rton and MezÃ tÃ ºr districts of JÃ ¡sz-Nagykun county and the area of the parts of Szarvas district of BÃ ©kÃ ©s county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.8926211, E20.367360; supplemented with the entire built up areas of BÃ ©kÃ ©sszentandrÃ ¡s, KunszentmÃ ¡rton localities 16.12.2016 to 24.12.2016 The area of the parts of KunszentmÃ ¡rton and MezÃ tÃ ºr districts of JÃ ¡sz-Nagykun county and the area of the parts of Szarvas district of BÃ ©kÃ ©s county beyond the area described in the protection zone and within the circle of radius 10 kilometres, centred on GPS coordinates N46.8926211, E20.367360; supplemented with the entire built up areas of BÃ ©kÃ ©sszentandrÃ ¡s, KunszentmÃ ¡rton localities 22.12.2016 That parts of KunszentmÃ ¡rton district of JÃ ¡sz-Nagykun-Szolnok county contained within a circle of radius 3 kilometres, centred on GPS coordinates N46.8926211; E20.367360; supplemented with the entire built up area of Ã csÃ ¶d locality 14.12.2016 to 22.12.2016 ANNEX II The Annex to the Implementing Decision (EU) 2016/2011 is replaced by the following: ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC DE Germany Area comprising: Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel. Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder. Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e. 5.12.2016 17498 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 12.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 17509 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 12.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 18314 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 10.12.2016 18356 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 10.12.2016 18519 In der Gemeinde Sundhagen der Ortsteil  Jager 12.12.2016 18519 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 10.12.2016 18546 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 10.12.2016 18551 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 10.12.2016 PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC DE Germany Area comprising: Kreis Schleswig-Flensburg: Entlang der Ã ¤uÃ eren Gemeindegrenze Schleswig, weiter auf Ã ¤uÃ ere Gemeindegrenze LÃ ¼rschau, weiter auf Ã ¤uÃ ere Gemeindegrenze Idstedt, weiter auf Ã ¤uÃ ere Gemeindegrenze Stolk, weiter auf Ã ¤uÃ ere Gemeindegrenze Klappholz, weiter auf Ã ¤uÃ ere Gemeindegrenze Havetoft, weiter auf obere Gemeindegrenze Mittelangeln, weiter auf obere Gemeindegrenze Mohrkirch, weiter auf Ã ¤uÃ ere Gemeindegrenze Saustrup, weiter auf Ã ¤uÃ ere Gemeindegrenze Wagersrott, weiter auf Ã ¤uÃ ere Gemeindegrenze Dollrottfeld, weiter auf Ã ¤uÃ ere Gemeindegrenze Boren bis zur Kreisgrenze, an der Kreisgrenze entlang bis. Kreis Rendsburg-EckernfÃ ¶rde: Gemeinde Kosel: gesamtes Gemeindegebiet. Gemeinde Rieseby Amtsgrenze Rieseby, sÃ ¼dlich weiter Amtsgrenze Kosel entlang bis Kreisgrenze. Kreis Schleswig-Flensburg: SÃ ¼dlich an der Gemeindegrenze Borwedel entlang, weiter auf unterer Gemeindegrenze Fahrdorf bis zur Gemeindegrenze Schleswig. Stadt LÃ ¼beck: Von der Kreisgrenze Ã ¼ber den Wasserweg durch den Petroleumhafen, weiter durch die Trave, VerlÃ ¤ngerung des Sandbergs, die B75 queren Richtung Heiligen-Geist Kamp, weiter Ã ¼ber die ArnimstraÃ e und EdelsteinstraÃ e, Ã ¼ber Heiweg Richtung Wesloer Tannen bzw. Brandenbaumer Tannen, die Landesgrenze entlang, die LandstraÃ e Ã ¼berqueren, am Wasser entlang bis zur Kreisgrenze zu Ostholstein, die Kreisgrenze entlang zum Petroleumhafen Kreis Ostholstein: Die Gemeinden Ratekau, Bad Schwartau und Timmendorfer Strand sowie der nachfolgend beschriebene Bereich der Gemeinde Scharbeutz: Dem StraÃ enverlauf der L 102 ab der StraÃ e BÃ ¶velstredder folgend bis zur B76, der BundestraÃ e bis zur Wasserlinie folgend, weiter bis zur Gemeindegrenze Timmendorfer Strand. 14.12.2016 23923 In der Gemeinde Selmsdorf die Orte und Ortsteile  Hof Selmsdorf  Selmsdorf  Lauen  SÃ ¼lsdorf  Teschow  Zarnewanz In der Gemeinde LÃ ¼dersdorf der Ort  Palingen In der Gemeinde SchÃ ¶nberg der Ort  Kleinfeld 14.12.2016 23942 In der Gemeinde Dassow die Orte und Ortsteile  Barendorf  Benckendorf 14.12.2016 17438 Die Stadt Wolgast und die Ortsteile  Buddenhagen  Hohendorf  Pritzier  Schlaense  Tannenkamp 21.12.2016 17489 In der Hansestadt Greifswald die Stadtteile  Fettenvorstadt  Fleischervorstadt  Industriegebiet  Innenstadt  NÃ ¶rdliche MÃ ¼hlenvorstadt  Obstbaumsiedlung  Ostseeviertel  SchÃ ¶nwalde II  Stadtrandsiedlung  Steinbeckervorstadt  sÃ ¼dliche MÃ ¼hlenstadt 21.12.2016 17491 In der Hansestadt Greifswald die Stadtteile  SchÃ ¶nwalde I  SÃ ¼dstadt 21.12.2016 17493 In der Hansestadt Greifswald die Stadtteile  Friedrichshagen  Ladebow  Insel Koos  Ostseeviertel  Riems  Wieck  Eldena 21.12.2016 17495 In der Gemeinde GroÃ  Kiesow die Ortsteile  Kessin  Krebsow  Schlagtow  Schlagtow Meierei 21.12.2016 In der Gemeinde Karlsburg die Ortsteile  Moeckow  Zarnekow In der Gemeinde LÃ ¼hmannsdorf die Ortsteile  LÃ ¼hmannsdorf  BrÃ ¼ssow  Giesekenhagen  Jagdkrug In der Gemeinde Wrangelsburg die Ortsteile  Wrangelsburg  Gladrow In der Gemeinde ZÃ ¼ssow der Ortsteil  ZÃ ¼ssow 17498 In der Gemeinde Neuenkirchen die Ortsteile  Neuenkirchen  Oldenhagen  Wampen 21.12.2016 In der Gemeinde Wackerow die Ortsteile  Wackerow  Dreizehnhausen  GroÃ  Petershagen  Immenhorst  Jarmshagen  Klein Petershagen  Steffenshagen In der Gemeinde Hinrichshagen die Ortsteile  Hinrichshagen  Feldsiedlung  Heimsiedlung  Chausseesiedlung  Hinrichshagen Hof I und II  Neu Ungnade In der Gemeinde Mesekenhagen der Ortsteil  Broock In der Gemeinde Levenhagen die Ortsteile  Levenhagen  Alt Ungnade  Boltenhagen  Heilgeisthof In der Gemeinde Diedrichshagen die Ortsteile  Diedrichshagen  Guest 17509 In der Gemeinde BrÃ ¼nzow die Ortsteile  BrÃ ¼nzow  Klein Ernsthof  KrÃ ¤pelin  Stielow  Stielow Siedlung  Vierow 21.12.2016 In der Gemeinde Hanshagen der Ortsteil  Hanshagen In der Gemeinde Katzow die Ortsteile  Katzow  Netzeband In der Gemeinde Kemnitz die Ortsteile  Kemnitz  Kemnitzerhagen  Kemnitz Meierei  Neuendorf  Neuendorf Ausbau  Rappenhagen In der Gemeinde Loissin die Ortsteile  Gahlkow  Ludwigsburg Gemeinde Lubmin gesamt In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Loddmannshagen In der Gemeinde Rubenow die Ortsteile  Rubenow  GroÃ  Ernsthof  Latzow  Nieder Voddow  Nonnendorf  Rubenow Siedlung  Voddow In der Gemeinde Wusterhusen die Ortsteile  Wusterhusen  Gustebin  Pritzwald  Konerow  Stevelin 18314 Gemeinde Kenz-KÃ ¼strow ohne die im Sperrbezirk liegenden Ortsteile 20.12.2016 In der Gemeinde LÃ ¶bnitz die Ortsteile  Saatel  Redebas  LÃ ¶bnitz  Ausbau LÃ ¶bnitz In der Gemeinde Divitz-Spoldershagen die Ortsteile  Divitz  Frauendorf  Wobbelkow  Spoldershagen 18356 Stadt Barth: restliches Gebiet auÃ erhalb des Sperrbezirks 20.12.2016 In der Gemeinde Fuhlendorf die Ortsteile  Fuhlendorf  Bodstedt  Gut GlÃ ¼ck Gemeinde Pruchten gesamt 18374 Gemeinde Ostseebad Zingst gesamt 20.12.2016 18439 In der Hansestadt Stralsund die Stadtteile  Voigdehagen  Andershof  Devin 22.12.2016 18442 In der Gemeinde Wendorf die Ortsteile  Zitterpenningshagen  Teschenhagen 22.12.2016 18442 Gemeinde Neu Bartelshagen gesamt 20.12.2016 Gemeinde GroÃ  Kordshagen gesamt In der Gemeinde Kummerow der Ortsteil  Kummerow-Heide 18445 Gemeinde GroÃ  Mohrdorf: GroÃ es Holz westlich von Kinnbackenhagen ohne Ortslage Kinnbackenhagen 20.12.2016 In der Gemeinde Altenpleen die Ortsteile  Nisdorf  GÃ ¼nz  Neuenpleen 18469 Gemeinde Velgast: Karniner Holz und Bussiner Holz nÃ ¶rdlich der Bahnschiene sowie Ortsteil Manschenhagen 20.12.2016 Gemeinde Karnin gesamt 18507 In der Stadt Grimmen die Ortsteile  Hohenwarth  Stoltenhagen 22.12.2016 18510 In der Gemeinde Wittenhagen die Ortsteile  Glashagen  Kakernehl  Wittenhagen  Windebrak 22.12.2016 In der Gemeinde Elmenhorst die Ortsteile  Bookhagen  Elmenhorst  Neu Elmenhorst Gemeinde Zarrendorf gesamt 18516 In der Gemeinde SÃ ¼derholz die Ortsteile  Griebenow  Dreizehnhausen  Kreutzmannshagen 21.12.2016 18516 In der Gemeinde SÃ ¼derholz die Ortsteile  Willershusen  WÃ ¼st Eldena  Willerswalde  Bartmannshagen 22.12.2016 18519 In der Gemeinde Sundhagen alle nicht im Sperrbezirk befindlichen Ortsteile 22.12.2016 18528 Gemeinde Lietzow gesamt 22.12.2016 18546 Stadt Sassnitz: Gemeindegebiet auÃ erhalb des Sperrbezirkes 22.12.2016 18551 Gemeinde Sagard gesamt 22.12.2016 In der Gemeinde Glowe die Ortsteile  Polchow  Bobbin  Spyker  Baldereck Gemeinde Seebad Lohme gesamt 18574 In der Gemeinde Garz/RÃ ¼gen  auf der Halbinsel Zudar ein Uferstreifen von 500 m Breite Ã ¶stlich von Glewitz zwischen FÃ ¤hranleger und Palmer Ort 21.12.2016 18574 In der Gemeinde Garz/RÃ ¼gen der Ortsteil  Glewitz 22.12.2016 In der Gemeinde Gustow die Ortsteile  Prosnitz  Sissow In der Gemeinde Poseritz der Ortsteil  Venzvitz 18609 In der Gemeinde Ostseebad Binz der Ortsteil  Prora 22.12.2016 Kreis Schleswig-Flensburg: Ab Ortsteil Triangel, Gemeinde NÃ ¼bel Richtung Norden auf die Schleswiger StraÃ e bis zur Gemeindegrenze NÃ ¼bel/Tolk, entlang dieser Gemeindegrenze bis zur Schleswiger StraÃ e, Ã ¶stlich am Ortsteil Wellspang vorbei bis zur Gemeindegrenze BÃ ¶klund, sÃ ¼dlich an der Gemeindegrenze entlang bis zur Kattbeker StraÃ e, links ab bis zur Hans-Christophersen-Allee, diese rechts weiter, Ã ¼bergehend in Bellig und Struxdorf bis zur Gemeindegrenze Struxdorf/BÃ ¶el, an dieser entlang Richtung SÃ ¼den bis Ortsteil Boholzau, rechts auf Gemeindegrenze Struxdorf/Twedt bis zur StraÃ e Boholz, diese links weiter auf Boholzau und Buschau, bis Ortsteil Buschau, links ab auf Buschau, dann rechts weiter auf Buschau, gleich wieder links auf LÃ ¼cke bis zur B 201, rechts weiter Richtung SÃ ¼den bis links HÃ ¶ckerberg, weiter Osterholz bis Sportplatz, dann rechts auf VerbindungsstraÃ e zur StraÃ e Friedenstal, links weiter bis zur Gemeindegrenze Loit/Steinfeld, dieser folgen bis Gemeindegrenze Steinfeld/Taarstedt, dieser links folgen bis Gemeindegrenze Taarstedt/Ulsnis, rechts weiter auf dieser Gemeindegrenze, weiter auf der Gemeindegrenze Taarstedt/Goltoft und Taarstedt/Brodersby und Taarstedt/Schaalby bis Heerweg, dann links weiter auf Heerweg bis HauptstraÃ e, weiter rechts auf HauptstraÃ e bis RaiffeisenstraÃ e, rechts weiter auf HauptstraÃ e bis B 201, links weiter auf B 201 bis Ortsteil Triangel. Stadt LÃ ¼beck: Von der Kreisgrenze entlang des Sonnenbergsredder bis zum Parkplatz im Waldusener Forst, Richtung Waldhusener Weg, Waldhusener Weg folgend bis zur B75, Ã ¼ber die B75 Richtung SolmitzstraÃ e, von der Dummersdorfer StraÃ e zum Neuenteilsredder bis Weg Dummersbarn bis zur Trave, die Trave entlang, Richtung PÃ ¶tenitzer Wiek, die LandstraÃ e querend zur LÃ ¼becker Bucht, Landesgrenze Ã ¼ber den Wasserweg zur Strandpromenade, hinÃ ¼ber zur BerlingstraÃ e, Ã ¼ber Godewind und Fahrenberg, Ã ¼ber Steenkamp zu RÃ ¶dsaal, Timmendorfer Weg Richtung B76, die B76 Ã ¼berqueren und BollbrÃ ¼gg folgen, entlang der Kreisgrenze zu Ostholstein bis Sonnenbergsredder. Kreis Ostholstein: In der Gemeinde Ratekau nachfolgend beschriebenes Gebiet: TravemÃ ¼nder StraÃ e bis zur Kreisgrenze zur Stadt LÃ ¼beck; Ab der Kreisgrenze Ortsteil Kreuzkamp, Offendorfer StraÃ e gen Norden entlang dem Sonnenbergsredder  K15. Vor Warnsdorf entlang des Bachverlaufs bis zum Schloss Warnsdorf. Der Schlossstr. und der Niendorfer Str. bis zur TarvemÃ ¼nder StraÃ e. 6.12.2016 to 14.12.2016 17498 In der Gemeinde Mesekenhagen die Ortsteile  Mesekenhagen  FrÃ ¤tow  Gristow  Kalkvitz  Klein Karrendorf  GroÃ  Karrendorf  Kowall 13.12.2016 to 21.12.2016 In der Gemeinde Wackerow die Ortsteile  GroÃ  Kieshof  GroÃ  Kieshof Ausbau  Klein Kieshof In der Gemeinde Neuenkirchen der Ortsteil  Oldenhagen 17509 In der Gemeinde Neu Boltenhagen die Ortsteile  Neu Boltenhagen  Karbow  Lodmannshagen 13.12.2016 to 21.12.2016 In der Gemeinde Kemnitz der Ortsteil  Rappenhagen In der Gemeinde Katzow der Ortsteil  KÃ ¼hlenhagen 18314 In der Gemeinde Kenz-KÃ ¼strow die Ortsteile  Dabitz  KÃ ¼strow  Zipke 11.12.2016 to 20.12.2016 18356 Stadt Barth einschlieÃ lich Ortsteile  Tannenheim  GlÃ ¶witz ohne Ortsteil Planitz 11.12.2016 to 20.12.2016 18519 In der Gemeinde Sundhagen der Ortsteil  Jager 13.12.2016 to 22.12.2016 18519 In der Gemeinde Sundhagen die Ortsteile  Mannhagen  Wilmshagen  Hildebrandshagen  Altenhagen  Klein Behnkenhagen  Behnkendorf  GroÃ  Behnkenhagen  Engelswacht  Miltzow  Klein Miltzow  Reinkenhagen  Hankenhagen 11.12.2016 to 22.12.2016 18546 In der Stadt Sassnitz die Ortsteile  Sassnitz  Dargast  Werder  Buddenhagen 11.12.2016 to 22.12.2016 18551 In der Gemeinde Sagard: der See am Kreideabbaufeld nÃ ¶rdlich von Dargast 11.12.2016 to 22.12.2016